Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
As the result of an incident in which petitioner failed to terminate a telephone call and return to his cell before it was locked, petitioner was found guilty of being out of place and violating count procedures. He contends that the determination of guilt is not supported by substantial evidence in the record. We disagree. The evidence against petitioner consisted of a misbehavior report authored by a correction officer who witnessed the incident. This, coupled with petitioner’s admission that he did not arrive at his cell until after the doors had *744been locked, constitutes substantial evidence supporting the determination. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.